Exhibit 10.2

Amended and Restated Google Inc. Services Agreement

This Amended and Restated Google Services Agreement (“GSA”) is entered into by
and between Google Inc., a corporation formed under the laws of Delaware
(“Google”) and InfoSpace Sales LLC, a limited liability company formed under the
laws of Delaware (“Customer”). This GSA shall be effective as of the date signed
by both parties in the signature block below (the “GSA Effective Date”). Each
Order Form (as defined below) shall be governed by this GSA and shall become
effective on the date stated in such Order Form (“Order Form Effective Date”).
This GSA and the corresponding individual Order Form into which this GSA is
incorporated together constitute the “Agreement”. This Agreement amends and
restates that certain Google Inc. Services Agreement dated as of August 23, 2002
(the “Original GSA”), as amended on December 30, 2003 (“Amendment One”),
April 7, 2004 (“Amendment Two”) and August 18, 2004 (“Amendment Three”) and the
corresponding individual Order Form into which the Original GSA was incorporated
(the “Original Order Form”) (the Original GSA, the Original Order Form,
Amendment One, Amendment Two and Amendment Three collectively referred to herein
as the “Original Agreement”). The parties acknowledge and agree that as of the
GSA Effective Date, this Agreement supersedes the Original Agreement and the
Original Agreement shall have no further force or effect. Capitalized terms used
but not defined herein shall have the meanings stated in the GSA.

 

1 General.

 

1.1 Services. This Agreement states the terms and conditions under which Google
will provide and Customer may use certain services made generally available by
Google (the “Services”). Such Services may be ordered by Customer and shall be
provided by Google as identified on one or more separately stated Google order
forms executed between the parties (individually referred to hereinafter as an
“Order Form”). Subject to the terms and conditions of this Agreement, such
Services shall be implemented at (i) the uniform resource locator(s) (each a
“URL”) identified on the cover pages of the Order Form (including any successor
URLs thereto), which list may be modified by Customer with Google’s prior
written approval; (ii) any additional domain(s) in which Customer or Customer’s
parent, InfoSpace, Inc. (“InfoSpace”) either directly or indirectly has more
than a [*] interest and which Google approves in writing as part of the Site
(iii) a Syndicated Site, Non-Hosted Syndicated Site or Directory Service Site,
each as defined in Section 1.4.1 below, and (iv) a WebSearch Client Application
and/or an AFS Client Application, as defined in Section 2.6 below; provided,
however, that unless otherwise agreed upon by the parties in writing, each of
[*] must be wholly owned by Customer and operated exclusively by Customer and/or
a Syndicated Site. Further, except as otherwise set forth in this Agreement,
each of (i), (ii) and (iii) is referred to herein as the “Site” and collectively
as the “Sites”). Customer may modify or add additional URLs, domains, Syndicated
Sites, Non-Hosted Syndicated Sites and Directory Service Sites as part of the
Site for applicable Services upon [*] notice to Google and upon receipt of
Google’s written approval, which approval shall not be unreasonably withheld and
provided in accordance with and subject to the approval process set forth in
Section 1.5.

Generally, the Services are comprised of Internet search services (“Search
Services”) and/or AdSense Services (“AdSense Services”), as further described in
the Order Form. For Search Services ordered, Google will [*] provide search
results requested through queries entered by End Users (as defined below) on the
Site, through approved Client Applications or through [*] approved in writing by
Google and submitted by Customer to Google (“Query(ies)”) as set forth under the
Agreement (“Search Results”). For AdSense Services ordered, Google will [*] to
provide advertising results in response to Queries and/or [*] as set forth under
the Agreement (“Advertising Results”). Certain Services may also include
features which are identified by Google as “Beta” or are otherwise unsupported
under Google’s then current technical documentation (“Beta Features”). [*]

Customer shall display Search Results and/or Advertising Results to End Users
(as defined in the Order Form).

 

1.2 Support. In consideration of Customer’s payment to Google of the fees and/or
revenue share listed on the Order Form for Search and/or AdSense Services,
Google shall provide [*] technical support services to Customer in accordance
with the support guidelines (“Support Guidelines”) located at the following URL:
[*], or such other URL as Google may provide from time to time (“Support Site”).
[*]. Prior to making any support request, Customer shall [*]. Thereafter, a
technical employee of Customer designated in writing by Customer on the Order
Form, or such other employee that Customer may designate from time to time with
advance notice to Google (“Customer Contact”) may submit a support request to
Google in writing via email to the applicable Google alias set forth in the
Order Form, or such other email address that Google may provide with advance
notice from time to time. Google reserves the right to change the Support
Guidelines [*]. Under no circumstances shall Google be required to provide any
support services, either directly or indirectly (e.g. through Customer), to [*].

 

1.3 Prohibitions and Restrictions.

1.3.1 Prohibited Actions. Customer shall not and shall not allow any third
party, including [*], to:

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Amended and Restated Google Inc. Services Agreement

 

1.3.2 [*]. In addition to all other suspension and termination rights set forth
in this Agreement, if Customer or any third party owner or operator of a
Syndicated Site engages in any action or practice that [*], then Google may i)
promptly notify Customer of such activity or practice and give Customer [*] to
cease or correct any such activity or practice by Customer or third party owner
or operator of a Syndicated Site, or ii) if such activity or practice is of such
nature as to have resulted or likely result in [*], suspend and/or terminate
Customer’s right to provide Search and/or Advertising Results to the offending
Site [*]. Notwithstanding the above, in such cases where [*], Google will
endeavor to provide Customer with [*]

1.3.3 Prohibited Content. No Site or approved Client Application shall contain
any pornographic, hate-related or violent content or contain any material or
products or services that violate or encourage any conduct that would violate
any criminal laws, any other applicable laws or any third party rights.

 

1.4 Third Party Distribution.

1.4.1 Syndicated Sites and Conditions to Permitted Distribution. With respect to
any domain included in the definition of Site that is not owned by Customer,
InfoSpace or an Affiliate (as defined below) (collectively, “Syndicated Sites”)
and/or any Google approved Client Application (as defined in Section 2.6),
Customer may provide access to the Services to such Syndicated Sites and/or
through each approved Client Application (and may share any revenues received by
Customer from Google with such Syndicated Sites) under the following conditions:

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

A third party site shall be a Syndicated Site only upon receipt of Google’s
written consent designating such third party site as a Syndicated Site, which
consent shall be [*] granted only in response to a written request submitted by
Customer to Google as set forth in Section 1.5. For purposes of this Agreement,
an “Affiliate” means any entity that controls, is controlled by or is under
common control with Customer or Infospace, where control means the beneficial
ownership of more than [*] of either (i) the then outstanding shares of common
stock of such entity; or (ii) the combined voting power of the then outstanding
voting securities of such entity entitled to vote generally in the election of
directors.

Notwithstanding the foregoing and subject to the terms and conditions set forth
in this paragraph, Customer shall be permitted to provide WebSearch and AdSense
Services to any Site and/or Syndicated Site hosted by Customer to which Customer
provides [*], such as the Site located at the URL: [*] (each such Site and/or
Syndicated Site a “Directory Service Site”). With respect to Syndicated Sites,
Customer shall not be required to include in its written agreement with a
Directory Service Site [*], provided, however, that Customer agrees that [*].
[*] In the event Customer desires to expand the services provided to a Directory
Service Site to include any Search Service, Customer agrees that it shall at
such time enter into a written agreement with such Directory Service Site that
includes [*]

1.4.2 Distribution to [*] or a Non-Hosted Syndicated Site. Notwithstanding
(b) and (c)(i) of Section 1.4.1 above but pursuant to all other terms and
conditions set forth in this Section 1.4, Customer is hereby permitted to
provide Search and/or Advertising Results to Non-Hosted Syndicated Sites (as
defined below). As of the Order Form Effective Date, the Web site located at the
URL: [*]. Customer (i) shall not be required to host on its servers pages of the
Non-Hosted Syndicated Site that contain Search and/or Advertising Results and
(ii) shall not be required to maintain [*] Customer represents to Google that it
shall [*]. For purposes of clarification, Customer shall not be permitted to
disclose or provide to any Non-Hosted Syndicated Site, and shall block any
Non-Hosted Syndicated Site’s access to, [*]. Further, any protocol provided by
Customer to any Non-Hosted Syndicated Site in connection with Search and/or
Advertising Results shall be used exclusively for the purpose of delivering to
and displaying Search and/or Advertising Results in HTML format on such
Non-Hosted Syndicated Site and such protocol shall not be [*]. Customer shall
not and shall require that all Non-Hosted Syndicated Sites do not make any other
use of any such protocol, including but not limited to [*]. Customer shall
further require that [*]. Each Non-Hosted Syndicated Site shall be considered a
Syndicated Site for purposes of this Agreement and except as otherwise
specifically provided for in this Agreement, all terms and conditions that apply
to Syndicated Sites shall apply to all Non-Hosted Syndicated Sites. “Non-Hosted
Syndicated Site” shall mean a third party site that is not hosted on Customer’s
servers but to which Customer is permitted to provide Search and/or Advertising
Results. A third party site shall be a Non-Hosted Syndicated Site for purposes
of this Agreement only upon receipt of Google’s written consent designating such
third party site as a Non-Hosted Syndicated Site, which consent shall be [*]
granted only in response to a written request submitted by Customer to Google as
set forth in Section 1.5.

[*] is permitted to display Search and/or Advertising Results on a Results Page
generated by Customer’s toolbar Client Application, the user interface of which
shall be [*] Exhibit A attached hereto (“[*] Toolbar”). [*] shall be permitted
to vary the [*] logo displayed on the upper left side of the [*] Toolbar but in
all other respects the user interface of the [*] Toolbar shall not be altered or
modified without Google’s prior written approval. [*] acknowledges and agrees
that at no time shall any Google Brand Features be displayed in or on the [*]
Toolbar or on any Results Page generated by the [*] Toolbar without Google’s
prior written consent.

1.4.3. Suspension and Termination of a Syndicated Site. In the event Customer
learns of a breach by a Syndicated Site of (i) any of the terms and conditions
set forth in Section 1 of Schedule A hereto (or Section 1 of Schedule B hereto
in the case of a Non-Hosted Syndicated Site), [*] or (ii) any terms and
conditions set forth in this Agreement applicable to

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------

Amended and Restated Google Inc. Services Agreement

 

Syndicated Sites, including without limitation, Section 1.3.1 (Prohibited
Actions), Section 1.6 (Implementation) and Section 7 (Confidentiality), Customer
shall [*]. If the breach is [*] and Google has [*], Customer shall promptly
suspend such Syndicated Site’s right to access and use the Services and Google
will immediately deactivate such Syndicated Site’s access to the Services, [*].
[*] Further, if in Google’s reasonable discretion, [*], then Google, in its sole
and reasonable discretion and in addition to any other rights set forth in this
Agreement, shall have the right to [*] suspend and/or terminate Customer’s right
to provide Search and/or Advertising Results to such Syndicated Site. Customer
further acknowledges that if the Agreement between Customer and Google
terminates or expires, each and every Syndicated Site’s right to use, display
and/or access the Services shall cease, and all rights granted to Customer
pursuant to this Agreement to distribute the Services to Syndicated Sites shall
also cease.

In addition, Customer shall be permitted to cease providing Services to a
Syndicated Site [*] if (i) Customer reasonably believes that a Syndicated Site
is [*]. For the avoidance of doubt, if Customer terminates the delivery of
Google’s Services to a Syndicated Site pursuant to the preceding sentence,
Customer must terminate the delivery of [*] to such Syndicated Site and Customer
may not [*]. Upon such termination, the terminated Syndicated Site shall no
longer be a Syndicated Site or part of the Site.

 

1.5 Approval Process. [*]

 

1.6 Implementation. Customer shall ensure that there is no use of or access to
any Services through Customer’s properties which are not in compliance with the
terms of this Agreement or not otherwise approved by Google. Customer shall
monitor and disable any such access or use by [*] (including, but not limited
to, spammers or any third party sites). Google may send uncompensated test
queries to the Site(s) at any time to verify compliance with the implementation
requirements contained in this Agreement.

 

2 Ownership; License Grants.

 

2.1 Google Rights. Google and/or its licensors own all right, title and
interest, including without limitation all Intellectual Property Rights (defined
below), related to the Services (and any derivative works or enhancements
thereof), including but not limited to technology, software, information,
content, materials, guidelines, documentation, the Google Data Protocol, Google
Brand Features (as defined below), which include GOOGLE, the Google logo, other
marks that incorporate the word “GOOGLE,” PAGERANK, ADRANK, ADWORDS, ADWORDS
SELECT and such other trademarks as Google may secure during the Term, whether
used by Google and/or Customer. Customer shall not acquire any right, title, or
interest therein, except for the limited use rights expressly set forth in this
Agreement. Any rights not expressly granted herein are deemed withheld. For the
purposes of this Agreement, “Intellectual Property Rights” means any and all
rights existing from time to time under patent law, copyright law, semiconductor
chip protection law, moral rights law, trade secret law, trademark law, unfair
competition law, publicity rights law, privacy rights law, and any and all other
proprietary rights, and any and all applications, renewals, extensions and
restorations thereof, now or hereafter in force and effect worldwide. “Brand
Features” means the trade names, trademarks, service marks, logos, and other
distinctive brand features of each party respectively. The parties acknowledge
and agree that Customer’s use of the Services as contemplated and provided for
hereunder shall not, for the purposes of this Agreement, constitute a derivative
work or enhancement of the Services and Google shall not and does not receive,
obtain or otherwise hereby acquire any right, title or interest in or to any of
Customer’s products or services, including without limitation Customer’s
metasearch technology or the design, compilation, features and display of
multiple results on any Results Page, and including without limitation all
Intellectual Property Rights therein, other than Google’s sole ownership and
interest in the Services and Google Results [*] and provided hereunder.

 

2.2 Customer Rights. Customer and/or Customer’s licensors or other applicable
third party providers own all right, title and interest, including without
limitation all Intellectual Property Rights in and to all Customer’s products
and services (excluding the Services provided by Google), technology, software,
information and Customer Content (defined below) (collectively “Customer
Property”). Google shall not acquire any right, title or interest in or to any
Customer Property, except for the limited use rights in Customer’s Brand
Features and Confidential Information as provided herein. Any rights not
expressly granted herein are deemed withheld. “Customer Content” means any
editorial, text, graphic, audiovisual, and other content and material that is
served to End Users of the Site(s) or approved Customer Client Application(s)
and that is not provided by Google hereunder.

 

2.3

License Grants; Brand Features. Google grants to Customer a nonexclusive and
nonsublicensable license during any applicable Services Term (as defined below)
to: (a) access Google’s servers to transmit Queries via the appropriate Google
Protocol and access the Google Administrative Console, (b) access Google’s
servers to [*] the Services and WebSearch Results and/or Advertising Results on
Customer’s servers on the Sites in accordance with and subject to the terms and
conditions set forth herein, (c) sublicense the right to third party owners and
operators of the Syndicated Sites to [*] the Services and WebSearch Results
and/or Advertising Results provided hereunder solely in connection with and as
part of [*] on such third party’s servers on the Non-Hosted Syndicated Sites in
accordance with and subject to the terms and conditions set forth herein,
(d) use the Google Data Protocol solely for the purpose of communicating
information between the Site and approved Client Applications and Google; and
(e) display Google Brand Features for the sole purpose of [*] (provided that any
such use is consistent with the Guidelines then in effect) and fulfilling its
obligations under the Agreement. Customer grants to Google and Google grants to
Customer, a nonexclusive and [*] license during any Services Term to include the
other party’s (and in Customer’s case, InfoSpace’s) name and logo in
presentations, marketing materials, customer lists, and Web site listings of
customers. Each party will submit all materials of any kind containing the other
party’s (including InfoSpace’s) Brand Features (other

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------

Amended and Restated Google Inc. Services Agreement

 

 

than in customer lists) to the other party for approval prior to release to the
public. Except as set forth in this Section, nothing in the Agreement shall be
deemed to grant to one party any right, title or interest in or to the other
party’s Brand Features. All use by Google of Customer or InfoSpace’s Brand
Features (including any goodwill associated therewith) shall inure to the
benefit of Customer and all use by Customer of Google Brand Features (including
any goodwill associated therewith) shall inure to the benefit of Google. At no
time shall one party challenge or assist others to challenge the Brand Features
of the other party (except to the extent this restriction is prohibited by
applicable law) or the registration thereof by the other party, nor shall either
party attempt to register any Brand Features or domain names that are
confusingly similar to those of the other party.

 

2.4 Attribution. Attribution guidelines are outlined in the Order Form Terms and
Conditions.

 

2.5 Data. Google owns all right, title, and interest in and to all information
and data it collects, including but not limited to [*] collected in connection
with the AdSense Program; except to the extent any such information is
Customer’s Confidential Information and provided that Google shall treat any
information and metrics that are [*] as confidential and proprietary information
as between the parties and governed by the NDA (as defined in the GSA). If [*],
Google shall provide Customer with such information and metrics as may be
reasonably requested by Customer to assist Customer in complying with its
obligations under this Agreement and to [*] use of the Services on the Sites.
Customer owns all right, title, and interest in and to all information data
collected by Customer on the Site(s).

 

2.6 Client Applications. Customer’s Client Application(s) set forth on the cover
page(s) of the Order Form are hereby approved by Google for purposes of sending
Queries for Search Services and/or AdSense Services to resolve to Results Pages
on the Sites; provided that, at all times during any Term, Customer and
Customer’s Client Application(s) will comply with the Guidelines and Google’s
Client Application Guidelines, the current form of which is attached hereto as
Exhibit B, as such Client Application Guidelines may be updated by Google from
time to time pursuant to this Agreement, provided that Google provides Customer
with written notice of such updated Guidelines and/or Client Application
Guidelines and [*] to comply with such updates, but not to exceed [*]. Customer
represents and warrants that [*]. The list of approved Client Applications may
be updated from time to time subject to Google’s prior written consent, which
approval [*] in accordance with and subject to Section 1.5. For purposes of this
Agreement, (i) “Client Application” means any application, plug-in, helper,
component or other executable code that runs on user’s computer; examples of
Client Applications include those that provide instant messaging, chat, email,
data, file viewing, media playing, file sharing, games, internet navigation,
search and other services; and (ii) “WebSearch Client Application,” or “AFS
Client Application” (as used herein or in the Order Form) means those Customer
Client Applications that have been approved by Google to access the WebSearch or
AFS Services, respectively, either as reflected on the cover page(s) of the
Order Form or as otherwise approved by Google in writing from time to time
during the Services Term.

Upon a breach of any provision of this Section 2.6 with respect to approved
Client Applications, Google shall [*] and, if the breach is [*], Google shall
have the right, in addition to any other remedies available at law or equity, to
[*].

 

3. Exclusivity.

3.1 General. Google will provide the Services on a nonexclusive basis to
Customer. Google understands that Customer will accept the Services on a
nonexclusive basis, and that Customer may accept services similar to the
Services (and display search results, advertisements and other information in
connection therewith on one or more Sites, subject to Section 3.2 below) from
one or more third parties, including, without limitation any competitors of
Google.

 

3.2 [*].

3.2.1. [*]

3.2.2. [*]

3.2.3. Prior to April 1, 2006. Subject to the limitations set forth above,
Google acknowledges and agrees that from the GSA Effective Date through April 1,
2006, the obligations of Customer to use any Services hereunder (including,
without limitation, regarding the placement, priority or prominence of any
Search Results and/or Advertising Results on any Results Pages hereunder) shall
be qualified to the extent of any contractual restrictions or limitations of
Customer or any of its Affiliates that existed as of the Effective Date of the
Original Agreement (“Third Party Agreements”) and that Customer may implement
the Services on any Site in a manner that Customer reasonably concludes to be
necessary to comply with such Third Party Agreements but only to the extent
necessary to comply with such Third Party Agreements (including, without
limitation, by not sending Queries to Google for some or all of the Sites or
portions thereof.)

 

3.3 Future Products/Services. With respect to any new Web sites on which
Customer intends to implement search and/or advertising services substantially
similar to the Services provided hereunder, and any new or modified services
substantially similar to the Services provided hereunder that Google makes
commercially available for syndication subject to its own terms and conditions,
each party agrees [*]

 

4. Warranties and Disclaimer. Each party warrants that it has full power and
authority to enter into this Agreement. Customer represents and warrants that:
[*] Google does not warrant that the Services will meet all of Customer’s
requirements or that performance of the Services will be uninterrupted or
error-free. NEITHER PARTY MAKES ANY OTHER WARRANTY OF ANY KIND, WHETHER EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE, INCLUDING WITHOUT LIMITATION WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR USE, AND NONINFRINGEMENT.

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

4



--------------------------------------------------------------------------------

Amended and Restated Google Inc. Services Agreement

 

5. Indemnification.

 

5.1 Google Indemnification. Subject to the provisions of Section 5.2 below,
Google will indemnify, defend and hold harmless Customer, Customer’s Affiliates
that own or control any of the Sites hereunder and their respective officers,
employees and directors against [*]. Notwithstanding the foregoing, in no event
shall Google have any obligations or liability under this Section 5 arising from
[*].

 

5.2 [*]

 

5.3 Customer Indemnification. Customer will indemnify, defend and hold Google
harmless against [*].

 

5.4 Indemnification Procedure. Each party’s indemnification will include (1) all
damages and costs (including reasonable attorneys fees) finally awarded or
(2) any settlement costs approved by the indemnifying party. The indemnifying
party may not settle any claim hereunder that creates any obligation or
otherwise affects the indemnified party’s rights without the indemnified party’s
prior written approval. The indemnification obligations hereunder shall exist
only if the indemnified party: (i) promptly notifies the indemnifying party of
such claim, (ii) provides the indemnifying party with reasonable information,
assistance and cooperation in defending the lawsuit or proceeding (which
information, assistance and cooperation shall be provided at the indemnifying
party’s sole cost and expense, and (iii) gives the indemnifying party full
control and sole authority over the defense and settlement of such claim. The
indemnified party may join in defense with counsel of its choice at its own
expense. After the indemnifying party assumes responsibility for an indemnified
claim hereunder, the indemnifying party shall only indemnify the indemnified
party for expenses incurred by the indemnified party upon the indemnifying
party’s request or with the indemnifying party’s prior written approval. Failure
to give timely notice will not preclude indemnification except to the extent
that such failure actually prejudices the indemnifying party.

 

6. Limitation of Liability. EXCEPT FOR [*], (A) NEITHER PARTY WILL BE LIABLE FOR
ANY INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES,
INCLUDING BUT NOT LIMITED TO DAMAGES FOR LOST DATA, LOST PROFITS, LOST REVENUE
OR COSTS OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, HOWEVER CAUSED AND
UNDER ANY THEORY OF LIABILITY, INCLUDING BUT NOT LIMITED TO CONTRACT OR TORT
(INCLUDING PRODUCTS LIABILITY, STRICT LIABILITY AND NEGLIGENCE), AND WHETHER OR
NOT SUCH PARTY WAS OR SHOULD HAVE BEEN AWARE OR ADVISED OF THE POSSIBILITY OF
SUCH DAMAGE AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED
REMEDY STATED HEREIN and (B) (i) IN NO EVENT SHALL GOOGLE’S AGGREGATE LIABILITY
FOR ANY CLAIM ARISING OUT OF THIS AGREEMENT (WHEN AGGREGATED WITH GOOGLE’S
LIABILITY FOR ALL OTHER CLAIMS ARISING OUT OF THIS AGREEMENT) EXCEED THE NET
AMOUNT GOOGLE HAS ACTUALLY RECEIVED AND RETAINED (AFTER ACCOUNTING FOR ALL
DEDUCTIONS, PAYMENTS TO CUSTOMER AND OTHER OFFSETS PROVIDED FOR UNDER THE
AGREEMENT) [*], and (ii) IN NO EVENT SHALL CUSTOMER’S AGGREGATE LIABILITY FOR
ANY CLAIM ARISING OUT OF THIS AGREEMENT (WHEN AGGREGATED WITH CUSTOMER’S
LIABILITY FOR ALL OTHER CLAIMS ARISING OUT OF THIS AGREEMENT) EXCEED THE NET
AMOUNT CUSTOMER HAS RECEIVED FROM GOOGLE [*]. NOTWITHSTANDING ANYTHING IN THIS
SECTION 6 TO THE CONTRARY, WITH RESPECT TO GOOGLE’S INDEMNITY OBLIGATIONS [*].
The parties agree that (i) the mutual agreements made in this section reflect a
reasonable allocation or risk, and (ii) that each party would not enter into
this Agreement without these limitations on liability. Notwithstanding anything
to the contrary set forth above, none of the foregoing limitations set forth in
this Section shall apply to Customer’s liability arising out of a breach of this
Agreement by a Syndicated Site.

 

7. Confidentiality. Use and disclosure of proprietary information disclosed
under this Agreement, including the existence and content of this Agreement and
any reports provided hereunder, shall be governed by the terms of the Google
Standard Mutual Non-Disclosure Agreement (“NDA”), the date of which is provided
in the Order Form, which has been provided to Customer and executed prior to or
concurrently with this Agreement, and which is incorporated herein by reference.
Defined terms used in this Section 7 shall have the meanings given in the NDA.
In addition to the terms and conditions set forth in the NDA, the following
additional terms shall apply:

 

7.1 Confidential Information. The Receiving Party will have a duty to protect
such Confidential Information disclosed to it by a Disclosing Party: (a) if it
is clearly and conspicuously marked as “confidential” or an equivalent
designation; (b) if it is identified by the Disclosing Party as confidential or
proprietary before, during, or promptly after presentation or communication; or
(c) if it is disclosed in a manner in which the Disclosing Party reasonably
communicated, or the Receiving Party should reasonably have understood under the
circumstances that the disclosure should be treated as confidential, whether or
not the specific word or mark “confidential” is used.

 

7.2 Metrics Provided by Google. Notwithstanding anything in this Agreement to
the contrary, Customer agrees and acknowledges that any metric provided by
Google to Customer relating to the Services (including without limitation any
information obtained through the Google Admin Console): [*]. Customer also
agrees and acknowledges that, except as provided below, under no circumstances
shall any Google Confidential Information be disclosed to any third party
without Google’s prior written approval, including without limitation, to [*].
Notwithstanding the above, nothing herein shall prohibit Customer from providing
each [*] with the following information relevant to [*] (but not for [*]): [*].
For purposes of illustration only, Customer shall be permitted to disclose [*].

 

7.3 Performance Information. Google acknowledges and agrees that [*] (together
the “Performance Information”), whether or not marked as such, shall be
Confidential Information and shall be subject to all restrictions set forth in
this Agreement and shall [*]. For purposes of clarification, Google is
prohibited from disclosing any or all of the Performance Information to a third
party.

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

5



--------------------------------------------------------------------------------

Amended and Restated Google Inc. Services Agreement

 

8. Term and Termination.

 

8.1 Term. The term of this Agreement shall commence on October 1, 2005 and shall
continue through March 31, 2009 (the “Initial Term”), unless earlier terminated
as provided herein. The Initial Term and any subsequent renewal terms shall be
referred to herein as the “Term.”

 

8.2 Suspension and Termination.

8.2.1 Mutual Rights. Either party may suspend performance and/or terminate this
Agreement: (a) if the other party materially breaches any material term or
condition of this Agreement and fails to cure such breach [*] after receiving
written notice thereof; (b) if the other party becomes insolvent or makes any
assignment for the benefit of creditors or similar transfer evidencing
insolvency, or suffers or permits the commencement of any form of insolvency or
receivership proceeding, or has any petition under bankruptcy law filed against
it, which petition is not dismissed [*] of such filing, or has a trustee or
receiver appointed for its business or assets or any part thereof, or (c) [*]
following the occurrence of a Change in Control Transaction as set forth in
Section 10.2 hereof with respect to [*] (including any affiliates thereof and/or
any successors or assigns) provided that the suspending or terminating party
gives notice of such intent to suspend or terminate [*] of the public
announcement of such Change of Control Transaction.

8.2.2. Google Rights. Notwithstanding the foregoing, Google may [*]. For
purposes of clarification, the breaches that trigger the termination rights set
forth in the preceding sentence are those material breaches by Customer other
than those triggered by actions or inactions of a third party, including [*]. In
addition, if Customer has breached the Agreement as a result of [*], Google may
immediately terminate all of Customer’s rights to provide access to the Services
to [*]. Google may also suspend and/or terminate this Agreement if Google
reasonably determines that [*].

8.2.3 Customer Rights. Customer may suspend use of the Services, suspend the
display of WebSearch Results and/or Advertising Results on the Site or terminate
this Agreement [*] upon [*] notice if Google [*] breaches [*] set forth under
this Agreement. Further, Customer may, upon written notice to Google, [*]. If,
following a period of suspension of not less than [*], Customer reasonably
determines [*], Customer may, upon [*] notice to Google, permanently terminate
use of the Services in such geographic region only.

 

8.3 Upon the expiration or termination of this Agreement for any reason (i) all
license rights granted herein shall terminate; (ii) Customer shall [*] pay to
Google all amounts due as of the date of such termination and Google shall [*]
pay to Customer all amounts due as of the date of such termination; (iii) each
party shall return to the other party, or destroy and certify the destruction
of, all Confidential Information of the other party; and (iv) Customer will
promptly remove from the Site(s): the AdWords Link, the Attribution Graphic and
all Google Brand Features and (v) all Syndicated Sites’ and Customer Client
Applications’ access and use of the Services shall terminate.

 

9. Tax and Audit.

 

9.1 Taxes and Other Charges. All payments under the Agreement are exclusive of
taxes imposed by any governmental entity. Customer shall pay any applicable
taxes, including sales, use, personal property, value-added, excise, customs
fees, import duties or stamp duties or other taxes and duties imposed by
governmental entities of whatever kind and imposed with respect to the
transactions for services provided under the Agreement, including penalties and
interest, but specifically excluding taxes based upon Google’s net income. When
Google has the legal obligation to collect any applicable taxes, the appropriate
amount shall be invoiced to and paid by Customer [*] from the date of invoice or
other notification. Customer shall promptly provide Google with such
documentation as may be required by the applicable governmental entity in order
for Google to process payments hereunder (including, without limitation, a valid
certificate of Customer’s exemption from obligation to pay taxes as authorized
by the appropriate governmental entity), and Google may withhold any payments
required to be made hereunder until Customer has provided such documentation.
Customer shall promptly provide Google with original or certified copies of all
tax payments or other sufficient evidence of tax payments at the time such
payments are made by Customer pursuant to the Agreement.

 

9.2 Audit Right. In the event that Customer believes a discrepancy exists in the
fees due under this Agreement, Customer will notify Google in writing and Google
and Customer shall work together in good faith to resolve such discrepancy, if
any. If Customer is not satisfied with such informal resolution, Customer, at
its own expense, may retain a mutually acceptable nationally recognized
independent auditor to review and audit Google’s relevant records to confirm the
fees due under this Agreement upon [*] notice. Such audit shall: (a) be subject
to Google’s reasonable security and confidentiality requirements; (b) occur no
more than [*] every calendar year and not during [*]; and (c) transpire during
Google’s normal business hours. If the audit results in an adjustment greater
than or equal to [*] of the fees due for the audited period (but excluding
situations where Google has overpaid Customer), then Google shall pay for the
reasonable costs associated with such audit.

 

10. Miscellaneous.

 

10.1 Notices. All notices shall be in writing sent to the addresses identified
on the Order Form or to such other address provided in writing for such notice
purposes. Notice shall be deemed given (i) upon receipt when delivered
personally, (ii) upon written verification of receipt from overnight courier, or
(iii) upon verification of receipt of registered or certified mail.

 

10.2

Assignment. [*] may assign its rights or delegate its obligations hereunder
without [*] prior written consent, except to the surviving entity in a merger or
consolidation or to a purchaser of all or substantially all of its assets,
provided that such surviving entity or purchaser shall expressly agree in
writing to be bound by all of the terms of this Agreement and

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

6



--------------------------------------------------------------------------------

Amended and Restated Google Inc. Services Agreement

 

 

provided further that such entity or purchaser is not a restricted entity as set
forth on Exhibit C hereto, as such Exhibit C may be updated by Google from time
to time but no more frequently than once per quarter (each listed entity a
“Restricted Entity”). In the event of a Change of Control Transaction involving
Customer or InfoSpace in which this Agreement is not assigned to the third party
involved in such Change of Control Transaction (such third party a “Combining
Entity”), irrespective of the structure of such Change of Control Transaction,
Google shall have the right to terminate this Agreement as set forth in
Section 8.2.1(c) if the Combining Entity is either of [*] (including any
affiliates thereof and/or any successors or assigns). Further, in the event that
Customer or InfoSpace enters into a Change of Control Transaction with a
Combining Entity that is a Restricted Entity other than [*], such Combining
Entity may in no way avail itself of any of the Services or benefits provided to
Customer by Google pursuant to this Agreement, without Google’s prior written
approval. For the avoidance of doubt, following a Change of Control Transaction
with a Restricted Entity (other than [*], irrespective of the structure of such
Change in Control Transaction, Google shall continue to provide Services
pursuant to this Agreement only to the Site and those Syndicated Sites and
Non-Hosted Syndicated Sites receiving the Services immediately prior to such
Change in Control Transaction. Google agrees that it shall not update Exhibit C
to include any entity with which Customer has previously publicly announced its
intention to enter into a Change of Control Transaction. For purposes of this
Agreement, a “Change of Control Transaction” shall be defined as (a) the public
announcement of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of a party or (b) the
acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended)
of beneficial ownership (within the meaning of Rule 13(d)(3) promulgated under
such Act) of more than [*] of either (i) the then outstanding shares of common
stock of such party; or (ii) the combined voting power of the then outstanding
voting securities of such party entitled to vote generally in the election of
directors.

 

10.3 No Third Party Beneficiaries. This Agreement is not intended to benefit,
nor shall it be deemed to give rise to, any rights in any third party.

 

10.4 Equitable Relief. Either party may seek equitable relief, including
temporary restraining order(s) or injunction, in addition to all other remedies,
for breach or threatened breach of Section 2 (Ownership; License Grant) or
Section 7 (Confidentiality).

 

10.5 Consultation. Before either party initiates legal action against the other
arising from this Agreement (other than to seek injunctive or other equitable
relief), the matter in controversy will first be referred to an officer of each
party, who shall make reasonable efforts to resolve the matter [*] of the date
of referral.

 

10.6 Governing Law. The laws of [*], excluding [*] choice of law rules, and
applicable federal U.S. laws shall govern this Agreement. The parties
specifically exclude from application to this Agreement the United Nations
Convention on Contracts for the International Sale of Goods and the Uniform
Computer Information Transactions Act.

 

10.7 Independent Contractors. The parties are independent contractors. Neither
party shall be deemed to be an employee, agent, partner or legal representative
of the other nor shall either have any right or authority to create any
obligation on behalf of the other.

 

10.8 Force Majeure. Neither party shall be liable for failing or delaying
performance of its obligations (except for the payment of money) resulting from
any condition beyond its reasonable control, including but not limited to
governmental action or acts of terrorism, earthquake or other acts of God, labor
conditions, and power failures. [*].

 

10.9 Compliance with Laws. Each party shall comply with all applicable laws,
rules and regulations, if any, required in performing its obligations hereunder.

 

10.10 No Waiver. The failure to require performance of any provision shall not
affect a party’s right to require performance at any time thereafter; nor shall
waiver of a breach of any provision constitute a waiver of the provision itself.

 

10.11 Severability. If any provision is held by a court to be contrary to law,
such provision shall be interpreted so as to best accomplish its objectives and
the remaining provisions shall remain in full force and effect.

 

10.12 Survival. In the event of any termination or expiration of this Agreement,
Sections 1.3, 2.1, 2.2, 2.5, 4, 5, 6, 7, 8, 9.1, 10, the NDA and all terms and
conditions of any Order Form(s) shall survive termination. Neither party shall
be liable to the other for damages resulting solely from terminating this
Agreement as provided herein.

 

10.13 Entire Agreement. This GSA and related Order Form(s), and any exhibits
thereto, constitute the entire agreement with respect to the subject matter
hereof and any related purchase order(s) shall be null and void.

 

10.14 Counterparts, Drafting, Amendments. This Agreement may be executed in
counterparts, each of which will be deemed an original, and all of which
together constitute one and the same instrument. To expedite the process of
entering into this Agreement, the parties acknowledge that executed copies of
the Agreement that are reproduced or transmitted via facsimile will be
equivalent to original documents until such time as original, executed documents
are completely executed and delivered. This Agreement supersedes any other prior
or collateral agreements with respect to the subject matter hereof. Any
amendments to this Agreement must (i) be in writing; (ii) refer to this
Agreement; and (iii) be executed by an authorized representative of each party.
This Agreement shall be construed as if both parties jointly wrote it.

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

7



--------------------------------------------------------------------------------

Amended and Restated Google Inc. Services Agreement

 

IN WITNESS WHEREOF, the parties have executed this GSA by persons duly
authorized as of the GSA Effective Date set forth below.

 

Google: GOOGLE INC.     Customer: InfoSpace Sales LLC

By:  

/s/ Joan Braddi

    By:   

/s/ James Voelker

Print Name:  

Joan Braddi

    Print Name:   

James Voelker

Title:  

VP, Search Services

    Title:   

CEO

Date:  

October 1, 2005

    Date:   

October 1, 2005

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

8



--------------------------------------------------------------------------------

Amended and Restated Google Inc. Services Agreement

 

Exhibit A

[*]

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

9



--------------------------------------------------------------------------------

Amended and Restated Google Inc. Services Agreement

 

Exhibit B

Form of Client Application Guidelines

Policy Guidelines for Access of Google Services Through Client Applications

Effective Date: October 1, 2005

Google has observed a significant increase in the number of reports of software
that is engaging in deceptive, malicious and other annoying practices that
significantly diminish user perception and enjoyment of the internet. These
practices include but are not limited to installing software on computers
without obtaining informed end user consent (the so-called “drive-by download”),
inundating end users with advertisements without adequate attribution or
labeling, exposing users to pornographic material without obtaining informed end
user consent, obtaining or transmitting personal information about an end user
without obtaining informed end user consent, and interfering with an end user’s
ability to easily uninstall applications the end user does not wish to be on his
or her computer.

Google does not wish to be associated with these types of practices.
Accordingly, Google has developed the Guidelines set forth below to prevent its
trademark, other intellectual property, and services from being used in
connection with these practices. Google believes that these Guidelines are
necessary to protect Google from any allegation that it has contributed to
practices that might be viewed as unlawful or actionable; to preserve the
reputation of Google as a provider of trusted software and services in a manner
that is beneficial and fair to users and other constituents; and to stem the
rising incidence of practices that harm users and diminish the perceived value
and reliability of the internet, which are essential to Google’s business.

With this objective in mind, Google has established the following Guidelines to
apply to customer Applications that are used to access our search and/or
advertising syndication services. Except to the extent Google has otherwise
specifically agreed in writing, Google does not grant permission to, and you
will not, access Google services using one or more of your Applications unless
you ensure that those Applications comply with these Guidelines. Examples of
accessing Google services in this context include Applications that send end
user queries or other information to Google to generate search or ad results, or
Applications that alter browser or other application settings to permit error
traffic to be sent to Google to generate search or ad results.

For the avoidance of doubt, by these Guidelines Google does not intend to, and
does not, impose any restrictions on what you may do with any Application that
is not used to access, or is not bundled with any Application that is used to
access, Google services; you remain free to sell any Application you wish
(whether or not it complies with these Guidelines) so long as it is not used to
access Google services.

In these Guidelines: (a) “you” and “your” refer to the legal entity(ies) that
has entered into the contract with Google into which these Guidelines are
incorporated, as well as any person or entity acting on your behalf; and
(b) “Application” means any application, plug-in, helper, component or other
executable code that runs on a user’s computer, examples of which include those
that provide browser helper objects, instant messaging, chat, email, data, file
viewing, media playing, file sharing, games, internet navigation, search and
other services.

Google welcomes input about these Guidelines from you and from other interested
parties, and is always willing to consider revisions as appropriate to encourage
innovation while protecting against deceptive, unfair and harmful practices.
Accordingly, Google may update these Guidelines, including the Exhibits, from
time to time as provided in Section 10 below.

If you have any questions about these Guidelines, please do not hesitate to
discuss them with your Google account manager.

 

1. General.

1.1. Approval and Ongoing Compliance. You may access Google services from
Applications only to the extent permitted in the signed written agreement into
which these Guidelines have been incorporated. In such instance, you must ensure
that your Application both (1) has been approved by Google for the purpose of
accessing Google services in writing in advance, and (2) complies at all times
with the requirements outlined herein. To obtain Google’s approval for any
Applications not expressly approved in your agreement, you must submit a written
request.

         1.2. Implementation. The incorporation of Google services into your
Application must conform to the implementation requirements set forth in your
agreement with Google. For example, in the case of Applications that access
Google’s WebSearch and/or AdSense for Search Services, end user queries
initiated from your Application must resolve to a Google-approved Web page on a
permitted Web site as provided in your agreement with Google (refer to your
agreement for a complete description of the scope of approved Web pages and
sites). In any event, unless your agreement with Google expressly authorizes
otherwise, Google results may only appear on the Web pages expressly approved by
Google for such display, and, except for the display of those pages in the main
content area of a Web browser, Google results may not appear anywhere in your
Applications (e.g., Google results may not appear in the “chrome” of your
Application unless your agreement expressly contemplates otherwise).

1.3. No Google Branding or Attribution. Your Application, and any related
collateral material (including any Web pages promoting your Application or from
which your Application is made available), must not contain any Google branding,
trademarks or attribution unless (and then only to the extent) Google expressly
consents otherwise in writing. In addition, queries entered into Applications
may not resolve to a results page that contains any Google branding, trademarks
or attribution unless (and then only to the

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

10



--------------------------------------------------------------------------------

Amended and Restated Google Inc. Services Agreement

 

extent) Google expressly consents otherwise in writing.

 

2. Prohibited Content. You may not access Google services from an Application
that: (a) contains any viruses, worms, trojan horses, or the like; and (b) is
distributed primarily for the purpose of (i) distributing pornographic, obscene,
excessively profane, gambling-related, deceptive, fraudulent or illegal content,
or (ii) distributing content related to “hacking” or “cracking.”

 

3. Prohibited Behavior. You may not access Google services from an Application
that engages in deceptive, unfair, harassing or otherwise annoying practices.
For example, the Application may not:

 

  (a) use, or permit an unaffiliated person to use, an end user’s computer
system for any purpose not understood and affirmatively consented to by the end
user (including, without limitation, for purposes of consuming bandwidth or
computer resources, sending email messages, launching denial of service attacks,
accruing toll charges through a dialer or obtaining personal information from an
end user’s computer such as login, password, account or other information
personal to the end user);

 

  (b) intentionally create or exploit any security vulnerabilities in end user
computers;

 

  (c) trigger pop-ups, pop-unders, exit windows, or similar obstructive or
intrusive functionality, that materially interfere with an end user’s Web
navigation or browsing or the use of his or her computer;

 

  (d) repeatedly ask an end user to take, or try to deceive an end user into
taking, an action that the end user has previously declined to take (such as
repeatedly asking an end user to change his or her home page or some other
setting or configuration);

 

  (e) redirect browser traffic away from valid DNS entries (except that your
Application may direct unresolved URLs to an alternative URL designated by you,
provided that the page to which the end user resolves adequately informs the end
user that you and your Application are the source of that page);

 

  (f) interfere with the browser default search functionality (except that your
Application may permit an end user to change his or her default search engine
with proper disclosure, consent and attribution as provided below); or

 

  (g) engage in activity that violates any applicable law or regulation.

 

4. Disclosure and Consent.

4.1. Disclosure and Consent before Installation. You may not access Google
services from Any Application unless you and your distribution and bundling
partners design the installation of your Application in a manner that ensures
that it is installed by end users in a knowing and willful manner – e.g., no
“drive-by” downloads or installs. By “distribution partner” we mean any third
party who distributes your Application and by “bundling partner” we mean any
third party who installs your Application in combination with or alongside one
or more other Applications. At a minimum, compliance with this provision
requires that, prior to installing your Application, you and any third party
distributing or bundling your Application:

 

  (a) first, fully, accurately, clearly and conspicuously disclose to end users:

 

  (i) that they are installing an application,

 

  (ii) the name of the Application, identifying you as the entity responsible
for it, and

 

  (iii) the principal and significant features and functionality of the
Application; and

 

  (b) then, obtain the end user’s affirmative consent to install the
Application.

Notwithstanding the foregoing, the disclosure and consent requirements of this
Section 4.1 will not apply to those of your Applications that are installed on
computers prior to sale.

4.2. Disclosure and Consent for Collection and Transmission of Personally
Identifiable Information. You may not access Google services from any
Application that (1) collects or transmits to any entity other than the end user
personally identifiable information, or (2) collects or transmits information
related to a user’s computer or Internet usage or activity in a manner that
could collect or transmit such user’s personally identifiable information (such
as through keystroke logging), unless prior to the first occurrence of any such
collection or transmission you:

 

  (a) first, fully, accurately, clearly and conspicuously disclose:

 

  (i) the type of information collected (described with specificity in the case
of personally identifiable information),

 

  (ii) the method of collection (e.g., by registration, etc.), and

 

  (iii) the location of (i.e., a link to) the privacy policy that governs the
collection, use and disclosure of the information; and

 

  (b) then, obtain the end user’s affirmative consent to such collection and/or
transmission.

4.3. Disclosure and Consent for Setting Changes. You may not access Google
services from any Application that makes a change to any operating system or
Application data setting which will impact the user experience of other
Applications (e.g., changing the browser default home page or changing the
default application for a file type, such as the default email, browser or media
player application), unless prior to making such change you:

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

11



--------------------------------------------------------------------------------

Amended and Restated Google Inc. Services Agreement

 

  (a) first, fully, accurately, clearly and conspicuously disclose the change in
a manner that will explain the practical effect of such change; and

 

  (b) then, obtain the end user’s affirmative consent to make such change.

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

12



--------------------------------------------------------------------------------

Amended and Restated Google Inc. Services Agreement

 

Notwithstanding the foregoing, (i) no disclosure and consent need be made for
changes to operating system or Application data settings that have only a minor
impact on user experience, such as adding a small number of bookmarks to the
browser menu or adding an item to a start menu, and (ii) the disclosure and
consent requirements of this Section 4.3 will not apply to those setting changes
that may be made prior to sale to the end user.

4.4. Method of Disclosure and Consent. In order to satisfy the requirements
above, the disclosure of the items specified above (a) must be provided in both
(1) the End User License Agreement (EULA) or privacy policy (to the extent
required by law or otherwise by industry custom) and (2) separately from the
EULA and/or privacy policy (e.g., in installation screens or message boxes, as
the case may be), and (b) must be designed so that it will be read by,
adequately inform and evidence the consent of a typical Internet user. See
Exhibit A for sample disclosure and consent implementations that would satisfy
certain of the requirements above.

4.5. EULA and Privacy Policy. You may not access Google services from any
Application unless it conforms, and is distributed pursuant to a EULA that
conforms, with all applicable laws and regulations. In addition, you and your
Application must comply with the agreements and representations you make with
your end users in your EULA and privacy policy. Your privacy policy must be
accessible from your Application in an easily found location. If your
Application collects or transmits any other information related to the user’s
use of his or her computer, but not required to be disclosed and consented to
pursuant to Section 4.2, then the collection and use of such other information
must be disclosed in your privacy policy.

 

5. Transparency. Neither you nor any of your third party distribution or
bundling partners may mislead end users or create end user confusion with regard
to the source or owner of an Application or any portion of its purpose,
functionality or features. For example, all elements of your Application that
are visible to the end user must clearly identify their source through its
branding and attribution, and that identification, whatever form it takes, must
correspond to the identification of your application in the menu that permits
end users to remove programs. You must clearly label advertisements provided by
your Application (if any) as such and clearly identify your Application as the
source of those advertisements. In addition, if your Application modifies the
operation or display of other applications or Web sites (other than Web sites
that you own), then in each instance you must clearly and conspicuously
attribute the source of that modification to your Application (as distinct from
the application or Web site modified) in a manner that will inform a typical
Internet user; provided that this requirement will not apply to modifications
for which you obtain disclosure and consent pursuant to Section 4.3. See Exhibit
A for examples of modifications that are clearly and conspicuously disclosed to
end users.

 

6. Deactivation. You may not access Google services from any Application that
impairs an end user’s ability to change any preferences or settings set by the
Application in accordance with the way that such preferences or settings
ordinarily may be changed by the applicable Application. Once disabled by an end
user, your Application may not be re-enabled without an affirmative action by
the end user to explicitly re-enable your application. Accordingly, no use,
update, installation or re-enablement of a separate Application, and no code
downloaded as a result of browsing a Web site, may operate to re-enable your
Application. Your Application must permit end users to uninstall it (in the
customary place the applicable operating system has designated for adding or
removing programs, e.g., Add/Remove Programs control panel in Windows) in a
straightforward manner, without undue effort or skill. In addition, your
Application, when running, must provide (in an easily found location) clear and
concise instructions on how it may be uninstalled. Once uninstalled, your
Application must not leave behind any functionality or design elements, and all
setting changes made by the application, but not explicitly agreed to by the end
user, should be reversed to the extent practicable.

 

7. Bundling of Applications.

7.1. Bundling. Your Application may be distributed through bundling arrangements
(referring to the distribution of your Application in a “bundle” that installs
your Application with one or more other Applications). However, in such case,
you may not access Google services from any such Application unless each of the
following requirements is satisfied:

 

  (a) the end user is made aware of all of the Applications included in the
bundle prior to any installation;

 

  (b) all such Applications included in the bundle or download comply with the
provisions of Section 2 through 6 of these Application Guidelines;

 

  (c) if Applications in a bundle in which you are participating are supported
in part by revenue generated by advertising displayed in another independent
Application included in that bundle and the continued use of the Application is
conditioned on such other independent Application remaining installed and active
on the end user’s computer, the end user must be made aware of that
relationship; and

 

  (d) either (1) the bundle must provide for a master uninstaller that will
enable the end user to uninstall every Application in the bundle without undue
effort or skill, or (2) if no master uninstaller is provided, the
de-installation of any Application may not be dependent or conditioned upon the
de-installation of any other Application included in the bundle.

7.2. PC OEM.

 

  7.2.1. Exhibit B Computers. [*]

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

13



--------------------------------------------------------------------------------

Amended and Restated Google Inc. Services Agreement

 

  7.2.2. Non-Exhibit B Computers. [*]

7.3. No Google Branding. [*]

7.4. General. When entering into any bundling arrangements, it is your
responsibility to ensure that your direct and indirect distribution or bundling
partners (and any applications included in any bundle with your Application to
the extent required herein) comply with the applicable requirements of these
Guidelines.

 

8. Information and Assistance. Subject to any confidentiality obligations owed
to third parties, you must provide Google with such information as Google may
reasonably request about the distribution of those of your Applications that are
used to access Google services. For example, we may ask you to share with us:
(a) the means by and/or the locations from which your Applications are
distributed; or (b) the identity of any applications included in any of your
bundling relationships (and the entities responsible for such applications). In
addition, you must provide such assistance as Google may reasonably request to
investigate and stop potential violations of these Guidelines that may be
connected to your Application, including by way of using such number of
identifiers and other tracking parameters as Google may reasonably request. This
would include providing Google with “golden masters” of any bundle or other
distribution that includes your Application, or working with Google to stop any
entities that may be financially benefiting from your Application from engaging
in any of these proscribed practices. You understand, however, that Google has
no obligation to provide support to end users of your Application. For the
avoidance of doubt, these information and assistance rights do not extend to any
of your Applications that are not used to access Google services.

 

9. Legal. You must maintain ownership and control of your Application at all
times to the extent required to practically and legally enforce the requirements
of these guidelines. If you are seeking to permit a third party Application to
incorporate or access our services, then you must also obtain Google’s written
approval of that third party Application (in addition to the approval required
for your Application). If Google approves the third party Application, you are
responsible for ensuring that such third party Application also complies with
these Guidelines. You agree to be responsible and liable for your Application’s
access of Google’s results. Special indemnity and other suspension and/or
termination provisions may apply. These are addressed in your agreement with
Google.

 

10. Updates.

10.1. General. As mentioned above, Google may update these Guidelines, including
the Exhibits, from time to time; provided, however, that no updates will be
effective until Google provides you with [*] written notice thereof. Once you
receive that notice, you will be required to bring your Application into
compliance within [*].

10.2. Extended Compliance Period. If, solely as a result of an updated
requirement, one or more of your Applications no longer complies with these
Guidelines, as updated, and you are incapable of bringing such Application into
compliance prior to the scheduled effective date of such update (the “Update
Effective Date”), you agree to provide Google with written notice thereof as
soon as reasonably practicable, but in any event no later than the Update
Effective Date, identifying the Application and the reasons why it may not be
brought into compliance prior to the Update Effective Date, and providing such
other detail as Google may reasonably request with respect thereto (consistent
in any event with your confidentiality obligations). Thereafter, the parties
will consult, and you agree to will work, diligently and in good faith to
develop and execute a plan to bring such Application into compliance with these
Guidelines, as updated, as soon as reasonably practicable, but in any event
within [*] of the Update Notice Date (the “Maximum Compliance Period”). You
agree that you will provide Google with such information as Google reasonably
requests during this period to keep Google apprised of your progress in bringing
your Application into compliance. Notwithstanding the foregoing (but subject to
the next sentence), in no event may a new requirement provided for in the update
to these Guidelines require you to take any action which would violate the terms
of any agreement between you and any unaffiliated third party that is in effect
on the date that Google delivers notice of the proposed update. In any event, if
you are unable to bring any Application into compliance during the Maximum
Compliance Period, Google may elect, by providing at least [*] prior written
notice, to cease providing services to either the specific non-conforming
Application or to those versions of the Application which are, or are
distributed, in violation of the Guidelines, as updated; it being understood
that, at such time, you will be entitled to procure services from an alternative
source for those Applications (or versions thereof) to which Google elects to
cease providing services as provided herein.

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

14



--------------------------------------------------------------------------------

Amended and Restated Google Inc. Services Agreement

 

Exhibit A to Guidelines

[*]

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

15



--------------------------------------------------------------------------------

Amended and Restated Google Inc. Services Agreement

 

Exhibit B to Guidelines

[*]

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

16



--------------------------------------------------------------------------------

Amended and Restated Google Inc. Services Agreement

 

Exhibit C

List of Restricted Entities

[*]

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

17



--------------------------------------------------------------------------------

Amended and Restated Google Inc. Services Agreement

 

Schedule A

Terms for Syndicated Sites

The following terms and conditions shall apply to Customer’s provision of AFS
Ads to any Syndicated Site:

 

1. Syndicated Site Agreement Terms

Customer shall ensure that all agreements between Customer and Syndicated Sites
contain provisions that include, at a minimum, terms and conditions
substantially similar but no less protective of Google than the following terms
and conditions:

 

a) [*]

b) [*]

c) [*]

d) [*]

e) [*]

f) [*]

g) [*]

h) [*]

i) [*]

j) [*]

k) [*]

l) [*]

m) [*]

n) [*]

o) [*]

With respect to Syndicated Sites which were approved by Google before Dec 30,
2003 (effective date of Amendment One of the Original Agreement which is no
longer in effect), Customer shall [*] include the provisions set forth in this
Section 1; provided, however, that Customer agrees to [*] such Syndicated Sites’
access and use of the Services as set forth in this Agreement. In the event a
Syndicated Site does not agree to the provisions set forth in Sub-sections (e),
(k) or (o) of this Section 1, then Google may, in its sole discretion and with
prior written authorization (which shall include e-mail authorization) [*].

2. Customer agrees to [*] for all Syndicated Sites’ access and use of the
Services and AFS Ads. Customer agrees to enforce the terms of the agreements
required by this Agreement and to notify Google [*] of any known breach of such
terms. Customer will defend and indemnify Google against: [*].

3. In the event of any Syndicated Site’s breach of any of the terms and
conditions set forth in Section 1 of this Schedule, even if Customer fails to
include such terms and conditions in an applicable agreement, and including
those Syndicated Sites approved by Google before the Agreement Effective Date,
Customer shall [*], and Google will [*]. If the Syndicated Site breach involves
a breach [*], then Google, in addition to any other rights set forth in this
Agreement, shall have the right to terminate Customer’s right to provide AFS Ads
and or WebSearch Services to such Syndicated Sites. Additionally, if Google has
reason to suspect a breach of [*], in addition to any other right under this
Agreement, Google shall have the right to immediately suspend a Syndicated
Site’s access to the Services [*].

4. With respect to Syndicated Sites, Google [*] assign each such Syndicated Site
separate Client Names, and Customer shall ensure that such assigned Client Names
are implemented. Google shall not be required to deliver Services to or create
Client Names for any Syndicated Site that is not subject to an agreement that
contains the terms set forth in Section 1 of this Schedule A. Google shall not
be obligated to allow a Syndicated Site access to the Services until Customer
provides Google with the following information: [*]. Google may revise the
required information listed in the preceding sentence at its discretion upon
written notice to Customer.

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

18



--------------------------------------------------------------------------------

Schedule B

Terms for Non-Hosted Syndicated Sites

The following terms and conditions shall apply to Customer’s provision of AFS
Ads to [*] or any Non-Hosted Syndicated Site:

 

1. Agreement Terms for [*] or any Non-Hosted Syndicated Site

Customer shall ensure that any syndication agreement between Customer and [*] or
any Non-Hosted Syndicated Site contains provisions that include, at a minimum,
terms and conditions substantially similar but no less protective of Google than
the following terms and conditions:

 

a) [*]

b) [*]

c) [*]

d) [*]

e) [*]

f) [*]

g) [*]

h) [*]

i) [*]

j) [*]

k) [*]

l) [*]

m) [*]

n) [*]

o) [*]

p) [*]

q) [*]

In the event [*] or any Non-Hosted Syndicated Site does not agree with the
provisions set forth in subsection (p) of this Section 1, then Google may, in
its sole discretion and with prior written authorization (which shall include
email authorization), [*].

2. Customer agrees to [*] for [*] and any Non-Hosted Syndicated Site’s access to
and use of the Services and AFS Ads. Customer agrees to enforce the terms of the
agreements required by this Agreement and to notify Google [*] of any known
breach of such terms. Customer will defend and indemnify Google against: [*].
Upon Google’s request, Customer shall provide Google with [*]. Google hereby
acknowledges and agrees that [*] shall be considered Confidential Information of
the Customer, whether or not marked as such, and shall be subject to all
confidentiality restrictions set forth in this Agreement. For purposes of
clarification, Google is prohibited from disclosing t[*]in part or in whole, by
itself or in combination with any other terms or list of terms, to any third
party.

3. Google, [*] assign to [*] or any Non-Hosted Syndicated Site a separate Client
ID, and Customer shall ensure that such assigned Client ID is implemented by [*]
or such Non-Hosted Syndicated Site. In no event shall Google be required to
deliver Services to or create a Client ID unless an agreement that contains the
terms set forth in Section 1 of this Exhibit A is entered into between Customer
and [*] or such Non-Hosted Syndicated Site. Google shall not be obligated to
grant [*] or any Non-Hosted Syndicated Site access to the Services until
Customer provides Google with the following information: [*]. Google may revise
the required information listed in the preceding sentence at its discretion upon
written notice to Customer.

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

19